Case 2:19-cv-00931-PBT Document 1-3 Filed 03/05/19 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintijj'to indicate the category of the case for the purpose of assignment to the appropriate calendar)
Address cf P]aimiff: 1657 The Fairway #131 Jenkintown, PA 19046

 

Addressomefendam: 51 13 HlGHWAY 58 STE 213 CHATTANOOGA, TN 37416

 

Place ofAccident, incident or Transaction: By telephone Ca" to my private telephone

 

 

RELA TED CASE, IFANY.'

Case Number: Judge: Date Terminated:

 

 

Civil cases are deemed related when Yes is answered to any of the following questions:

l. Is this case related to property included in an earlier numbered suit pending or within one year Yes |: No-
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes |:| No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes |:‘ No
numbered case pending or within one year previously terminated action of this court?

4. ls this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes E No

ease filed by the same individual?

I certify that, to my knowledge, the within case l:] is / EI is not related to any case now pending or within one year previously terminated action in

this court except as noted above.
DATE: 03/05/2019 %:/\/@-\

 

 

 

 

Altorney-al-Law / Pro Se Plaintiff Atlorney I.D. # (ifapplicable)
CIVIL: (Place a \l in one category only)
A. F ederal Question Cases: B. Diversity .Iurisdictian Cases:
m l Indemnity Contract, Marine Contract, and All Other Contracts l___l l. lnsurance Contract and Other Contracts
l] 2 FELA |:| 2. Airplane Personal Injury
m 3 Jones Act-Personal injury l:l 3. Assau|t, Defamation
ij 4 Antitrust |:] 4. Marine Personal Injury
§ 5 Patent |:] 5. Motor Vehicle Personal Injury
6 Labor-Management Relations I___l 6. Other Personal Injury (Please specify):
l:] 7 Civil Rights |:\ 7. Products Liability
[] 8 Habeas Corpus |:] 8. Products Liability - Asbestos
[j 9. Seeurities Act(s) Cases |:] 9. All other Diversity Cases
[:] lO. Social Security Review Cases (P/ease speci/j)):
l l. All other Federal Question Cases
(P/ease specijj)).' TCPA, 47 USC 227

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certifcalion is ta remove the case from eligibility for arbitration.)

Andrew R. Perrong

, counsel of record or pro se plaintiff, do hereby cenify:

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of$l$0,000.00 exclusive ofinterest and costs:

Relief other than monetary damages is sought.

DATE: 03/05/2019 §L/\é:i/-`

Allomey-at-Law / Fro Se P/ainliff Altorney I.D. # (ifapplicable)

NOTE; A trial de novo will be a trial by jury only ifthere has been compliance with F.R.C.P. 38.

 

C`I v. 609 (5' 2()/¢‘()

 

